In an action to recover damages for medical malpractice and wrongful death, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated May 9, 1995, which denied her motion pursuant to CPLR 5015 to vacate a prior order of the same court which dismissed the complaint on her default, and to restore the case to the trial calendar.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case we discern no improvident exercise of discretion in the Supreme Court’s denial of the plaintiff’s motion {see, Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333). The proffered excuse of law office failure was not a reasonable excuse for the plaintiff’s default. Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.